Name: Council Regulation (EC) NoÃ 1559/2007 of 17 December 2007 establishing a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean and amending Regulation (EC) NoÃ 520/2007
 Type: Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/8 COUNCIL REGULATION (EC) No 1559/2007 of 17 December 2007 establishing a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean and amending Regulation (EC) No 520/2007 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Since 14 November 1997, the Community has been a Party to the International Convention for the Conservation of Atlantic Tunas (2). (2) At its Annual Meeting in November 2006, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted Recommendation 2006[05] to establish a 15-year recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean. (3) In order to rebuild the stock, the ICCAT recovery plan provides for a graduated reduction in the total allowable catch (TAC) level from 2007 to 2010, restrictions on fishing within certain areas and time periods, a new minimum size for bluefin tuna, measures concerning sport and recreational fishing activities as well as control measures and the implementation of the ICCAT scheme of joint international inspection to ensure the effectiveness of the recovery plan. (4) In order to comply with international obligations following the recommendation of ICCAT, the ICCAT recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean was implemented on a provisional basis in Council Regulation (EC) No 643/2007 of 11 June 2007 amending Regulation (EC) No 41/2007 as concerns the recovery plan for bluefin tuna recommended by the International Commission for the Conservation of Atlantic Tunas (3) pending the adoption of a Regulation implementing multi-annual measures to recover the bluefin tuna stock in 2007. (5) It is therefore necessary to implement the ICCAT recovery plan on a permanent basis by means of a Regulation establishing a recovery plan as provided for in Article 5 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (4), which will apply from 1 January 2008. (6) Some technical measures adopted by ICCAT for bluefin tuna have now been incorporated in Community law as Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (5). (7) For the sole purpose of their financing until 31 December 2014, the measures for the implementation of the ICCAT recovery plan adopted under this Regulation, as well as those provisionally adopted under Regulation (EC) No 643/2007, should be deemed to be a recovery plan within the meaning of Article 5 of Regulation (EC) No 2371/2002 with effect from the date of the entry into force of Regulation (EC) No 643/2007. (8) The adoption of new technical measures adopted by ICCAT for bluefin tuna and the updating of those in force since the adoption of the above regulation require the deletion of some provisions of Regulation (EC) No 520/2007 and their replacement by this Regulation, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter and scope This Regulation lays down the general rules for the application by the Community of a multi-annual recovery plan for bluefin tuna (thunnus thynnus) recommended by the International Commission for the Conservation of the Atlantic Tunas (ICCAT). This Regulation shall apply to bluefin tuna in the Eastern Atlantic and the Mediterranean. The objective of that recovery plan shall be to achieve a biomass corresponding to the maximum sustainable yield (Bmsy) with greater than 50 % probability. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) CPCs means Contracting Parties to the International Convention for the Conservation of the Atlantic Tuna and Cooperating Non-Contracting Parties, Entities or Fishing Entities; (b) fishing vessel means any vessel used or intended for use for the commercial exploitation of tuna resources, including fish processing vessels, transport vessels, tugboats and vessels engaged in transshipment; (c) joint fishing operation means any operations between two or more vessels flying the flag of different CPCs or of different Member States where the catch of one vessel is attributed in total or in part to one or more other vessels; (d) transfer activities means any transfer of bluefin tuna: (i) from the fishing vessel to the end fattening bluefin tuna farm, including for the fish dead or escaped during the transport; (ii) from a bluefin tuna farm or a tuna trap to a processing vessel, transport vessel or to land; (e) tuna trap means fixed gear anchored to the bottom usually containing a guide net that leads fish into an enclosure; (f) caging means that live bluefin tuna is not taken on board and includes both fattening and farming; (g) fattening means caging of bluefin tuna for a short period (usually two to six months) aiming mostly at increasing the fat content of the fish; (h) farming means caging of bluefin tuna for a period longer than one year, aiming to increase the total biomass; (i) trans-shipment means the unloading of all or any of the bluefin tuna on board a fishing vessel onto another fishing vessel; (j) processing vessel means a vessel on board of which fisheries products are subject to one or more of the following operations, prior to their packaging: filleting or slicing, freezing and/or transformation; (k) sport fishery means a non-commercial fishery whose participants adhere to a national sport organisation or are issued with a national sport licence; (l) recreational fishery means a non-commercial fishery whose participants do not adhere to a national sport organisation or are not issued with a national sport licence; (m) Task II means Task II as defined by ICCAT in the Field manual for statistics and sampling Atlantic tunas and tuna-like fish (Third edition, ICCAT, 1990); (n) transport vessel means a vessel receiving wild individuals and transporting them to fattening or farming farms. CHAPTER II FISHING OPPORTUNITIES Article 3 Total allowable catches (TACs) The TACs, fixed by ICCAT for Contracting Parties, for the bluefin tuna stock in the Eastern Atlantic and Mediterranean shall be as follows:  in 2008: 28 500 tonnes,  in 2009: 27 500 tonnes,  in 2010: 25 500 tonnes. However, where in the framework of ICCAT new TAC levels are agreed, the Council, acting by a qualified majority on a proposal from the Commission, shall adjust the TACs provided for in the first paragraph accordingly. Article 4 1. Each Member State shall take the necessary measures to ensure that the fishing effort of its vessels and its traps are commensurate with the fishing opportunities on bluefin tuna available to that Member State in the Eastern Atlantic and Mediterranean Sea. 2. Each Member State shall draw up an annual fishing plan for the vessels and traps fishing bluefin tuna in the Eastern Atlantic and Mediterranean Sea. Member States whose quota of bluefin tuna is less than 5 % of the Community quota may adopt a specific method to manage their quota in their fishing plan, in which case the provisions of paragraph 3 shall not apply. 3. The annual fishing plan shall identify: (a) inter alia, the vessels over 24 metres included in the list referred to in Article 12 and the individual quota allocated to them; (b) for the vessels less than 24 metres and traps, at least the quota allocated to producer organisations or groups of vessels fishing with similar gear. 4. No later than 31 January each year, the annual fishing plan shall be transmitted to the Commission. Any subsequent modification to the annual fishing plan or to the specific method to manage their quota shall be transmitted to the Commission at least 10 days before the exercise of the activity corresponding to that modification. 5. The flag Member State shall take the action under this paragraph where a vessel flying its flag has: (a) failed in its reporting requirement referred to in Article 17(3); (b) committed an infringement referred to in Article 26. The flag Member State shall ensure that a physical inspection takes place under its authority in its ports or by another person designated by the flag Member State when the vessel is not in a Community port. The flag Member State may require the vessel to proceed immediately to a port designated by it when the individual quota is deemed to be exhausted. 6. No later than 31 January, Member States shall report to the Commission on the implementation of their annual fishing plans for the preceding year. Those reports shall include: (a) the number of vessels actually engaged in fishing activities involving bluefin tuna in the Eastern Atlantic and Mediterranean; (b) the catches of each vessel; and (c) the total number of days each vessel fished in the Eastern Atlantic and Mediterranean. 7. Private trade arrangements between nationals of a Member State and a CPC in order to use a fishing vessel flying the flag of that Member State for fishing in the framework of a tuna quota of a CPC shall be conducted only under authorisation by the Member State concerned, which shall inform the Commission, and by the ICCAT Commission. 8. By 1 March each year, Member States shall send to the Commission the information on any private trade arrangements between its nationals and a CPC. 9. The information referred to in paragraph 8 shall contain the following elements: (a) the list of all the fishing vessels flying the flag of the Member State authorised to fish actively for bluefin tuna under private trade arrangements; (b) internal number of the vessel as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (6); (c) length of the private trade arrangements; (d) Member States assent to the private arrangement; (e) the name of the CPC concerned. 10. The Commission shall send without delay the information referred to in paragraph 9 to the ICCAT Executive Secretariat. 11. The Commission shall ensure that the percentage of a CPCs quota for bluefin tuna that may be used for chartering of Community fishing vessels in accordance with Article 8b of Council Regulation (EC) No 1936/2001 (7) shall not exceed 60 %, 40 % and 20 % of the total quota in 2007, 2008 and 2009 respectively. 12. Chartering of Community fishing vessels for bluefin tuna in the Eastern Atlantic and Mediterranean shall be prohibited in 2010 and the following years. 13. Each Member State shall ensure that the number of its bluefin tuna fishing vessels chartered and the duration of the charter shall be commensurate with the quota allocated to the charter nation. CHAPTER III TECHNICAL MEASURES Article 5 Closed fishing season 1. Bluefin tuna fishing shall be prohibited in the Eastern Atlantic and Mediterranean by large-scale pelagic longline vessels over 24 metres during the period from 1 June to 31 December with the exception of the area delimited by west of 10 ° W and north of 42 ° N. 2. Purse seine fishing for bluefin tuna shall be prohibited in the Eastern Atlantic and Mediterranean during the period from 1 July to 31 December. 3. Bluefin tuna fishing by bait boats shall be prohibited in the Eastern Atlantic and Mediterranean during the period from 15 November to 15 May. 4. Bluefin tuna fishing by pelagic trawlers shall be prohibited in the Eastern Atlantic during the period from 15 November to 15 May. Article 6 Use of planes The use of aircraft or helicopters for searching for bluefin tuna in the Convention Area shall be prohibited. Article 7 Minimum size 1. The minimum size for bluefin tuna in the Eastern Atlantic and in the Mediterranean Sea shall be 30 kg or 115 cm. 2. By way of derogation from paragraph 1 and without prejudice to Article 9, a minimum size for bluefin tuna (Thunnus thynnus) of 8 kg or 75 cm shall apply for the following bluefin tunas: (a) bluefin tuna caught in the Eastern Atlantic by bait boats, trolling boats and pelagic trawlers; (b) bluefin tuna caught in the Adriatic Sea for farming purposes. 3. For the purpose of paragraph 2(a), the Council, acting by qualified majority on a proposal from the Commission, shall determine the maximum number of bait boats, trolling boats authorised to fish bluefin tuna and pelagic trawlers authorised to fish bluefin tuna as by-catch. The number of bait boats and trolling boats is set at the number of Community vessels participating in directed fishery for bluefin tuna in 2006. The number of pelagic trawler vessels is set at the number of Community vessels authorised to fish bluefin tuna as by-catch in 2006. 4. For the purpose of paragraph 2(a), the Council, acting by qualified majority on a proposal from the Commission, shall distribute among the Member States the number of vessels determined in accordance with paragraph 3. 5. For the purpose of paragraph 2(a), no more than 10 % of the Community quota for bluefin tuna between 8 kg or 75 cm and 30 kg or 115 cm shall be allocated among the authorised vessels referred to in paragraphs 3 and 4, with up to a maximum of 200 tonnes of bluefin tuna weighing no less than 6,4 kg or 70 cm caught by bait boat vessels of an overall length of less than 17 m. The Council, acting by qualified majority on a proposal from the Commission, shall decide on the allocation of the Community quota among Member States. 6. No more than 2 % of the Community quota for bluefin tuna between 8 and 30 kg may be allocated among its coastal artisanal fishery for fresh fish in the Eastern Atlantic. The Council, acting by qualified majority on a proposal from the Commission, shall decide on the allocation of the Community quota among Member States. 7. The additional specific conditions for bluefin tuna caught in the Eastern Atlantic by bait boats, trolling boats and pelagic trawlers are set out in Annex I. Article 8 Sampling plan for bluefin tuna 1. Each Member State shall establish a sampling programme for the estimation of the numbers-at-size of the bluefin tuna captured. 2. Sampling by size in cages shall be carried out on a sample of 100 specimens per 100 tonnes of live fish or on a sample of 10 % of the total number of fish placed in a cage. The size sample, on basis of length or weight, shall be taken during harvesting at the farm, and on the dead fish during transport in accordance with the method adopted by the ICCAT for notifying data in the framework of Task II. 3. Additional methods and samplings shall be developed for fish reared for more than one year. 4. Sampling shall be carried out during a harvest taken at random and shall cover all cages. The data for sampling carried out each year shall be notified to the Commission by 31 May of the following year. Article 9 By-catch 1. A by-catch of maximum 8 % of bluefin tuna weighing less than 30 kg and no less than 10 kg shall be authorised for all fishing vessels fishing actively or not for bluefin tuna, without prejudice to Article 7(2). 2. The percentage referred to in paragraph 1 shall be calculated either on the basis of the total by-catch in number of fish per landing of the total bluefin tuna catches of these vessels, or on basis of its weight equivalence in percentage. 3. By-catch shall be deducted from the quota of the flag Member State. The discard of dead fish from the by-catch referred to in paragraph 1 shall be prohibited while the bluefin tuna fishery is open and shall be deducted from the quota of the flag Member State. 4. Landings of by-catch of bluefin tuna shall be subject to Articles 14 and 18(1). Article 10 Recreational fisheries 1. In the framework of recreational fisheries it shall be prohibited to catch, retain on board, transship and land more than one individual of bluefin tuna in each sea trip. 2. The marketing of bluefin tuna caught in recreational fishing shall be prohibited except for charitable purposes. 3. Each Member State shall record catch data from recreational fishing and communicate this data to the Commission. The Commission shall forward that information to the Standing Committee on Research and Statistics of ICCAT. 4. Each Member State shall take the necessary measures to ensure, to the greatest extent possible, the release of bluefin tuna caught alive, especially juveniles, in the framework of recreational fishing. Article 11 Sport fishing 1. Each Member State shall take the necessary measures to regulate sport fishing, notably by fishing authorisations. 2. The marketing of bluefin tuna caught in sport fishing competitions shall be prohibited except for charitable purposes. 3. Each Member State shall record catch data from sport fishing and communicate this data to the Commission. The Commission shall forward that information to the Standing Committee on Research and Statistics of ICCAT. 4. Each Member State shall take the necessary measures to ensure, to the greatest extent possible, the release of the bluefin tuna caught alive, especially juveniles, in the framework of sport fishing. CHAPTER IV CONTROL MEASURES Article 12 Register of vessels authorised to fish actively for bluefin tuna 1. By 31 January 2008, each Member State shall send the Commission electronically a list of all fishing vessels flying its flag authorised to fish actively for bluefin tuna in the Eastern Atlantic and Mediterranean Sea by issue of a special fishing permit. 2. The Commission shall send this information to the ICCAT Executive Secretariat so that those vessels can be entered in the ICCAT record of vessels authorised to fish for bluefin tuna. 3. Those Community fishing vessels concerned by this Article and not entered in the ICCAT record shall not fish for, retain on board, transship, transport, transfer or land bluefin tuna in the Eastern Atlantic and Mediterranean Sea. 4. The rules on fishing licences in Article 8a(2), (4), (6), (7) and (8) of Regulation (EC) No 1936/2001 shall apply mutatis mutandis. Article 13 Register of tuna traps authorised to fish for bluefin tuna 1. By 31 January 2008, each Member State shall send the Commission electronically a list of its authorised tuna traps authorised to fish for bluefin tuna in the Eastern Atlantic and Mediterranean Sea by issue of a special fishing licence. The list shall include the name of the traps and the register number. 2. The Commission shall send the list to the ICCAT Executive Secretariat so that these tuna traps can be entered on the ICCAT record of tuna traps authorised to fish for bluefin tuna. 3. Community tuna traps not entered into the ICCAT record may not fish for, retain, tranship or land bluefin tuna in the Eastern Atlantic and Mediterranean Sea. 4. Article 8a(2), (4), (6), (7) and (8) of Regulation (EC) No 1936/2001 shall apply mutatis mutandis. Article 14 Designated ports 1. Member States shall designate a place to be used for landing or a place close to the shore (designated ports) where landing or transshipment operations of bluefin tuna are permitted. 2. Member States shall transmit to the Commission no later than 1 April of each year a list of designated ports. The Commission shall send this information to the ICCAT Executive Secretariat before 15 April of each year. Any subsequent changes to the list shall be notified to the Commission for transmission to the ICCAT Executive Secretariat, at least 15 days before the change comes into force. 3. It shall be prohibited to land and or tranship from vessels referred to in Article 12 any quantity of bluefin tuna fished in Eastern Atlantic and Mediterranean Sea at any place other than ports designated by CPCs and by Member States in accordance with paragraphs 1 and 2. 4. This provision shall apply to landings or trans-shipments by bait boats, trolling boats and pelagic trawlers having caught bluefin tuna in the Eastern Atlantic in accordance with the specific conditions set out in Annex I. Article 15 Recording requirements 1. In addition to complying with Article 6 and 8 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common Fisheries Policy (8), the master of a Community fishing vessel referred to in Article 12 shall enter in the logbook, if applicable, the information listed in Annex II. 2. The master of a Community vessel referred to in Article 12 engaged in a joint fishing operation shall record the additional information in its logbook: (a) where the catch is taken on board or transferred into cages:  the date and the time of the catch taken in a joint fishing operation,  the location (longitude/latitude) of the catch taken in a joint fishing operation,  amount of catches of bluefin tuna taken on board, or transferred into cages,  the name and international radio call sign of the fishing vessel; (b) for those vessels, engaged in a joint fishing operation but not involved in the transfer of fish:  the date and the time of the joint fishing operation,  the location (longitude/latitude) of the joint fishing operation,  state that no catches have been taken on board or have been transferred into cages by that vessel,  the name and international radio call sign(s) of the catching fishing vessel(s). 3. Where a catching vessel engaged in a joint fishing operation declares the quantity of bluefin tuna captured by its fishing gear, the master shall indicate, for each catch, for which vessel(s) and flag State(s) against whose quota the catches must be counted. Article 16 Joint fishing operations 1. Any joint fishing operations for bluefin tuna involving vessels flying the flag of one or more Member State(s) shall only be authorised with the consent of the flag Member State or flag Member States concerned. 2. At the moment of the application for the authorisation, each Member State shall take the necessary measures to obtain from its fishing vessels participating in the joint fishing operation detailed information concerning the duration of the joint operation, the identity of the operators involved and the allocation key between the vessels for the catches involved. 3. Each Member State shall transmit the information referred to in paragraph 2 to the Commission. The Commission shall promptly forward that information to the ICCAT Secretariat. Article 17 Catch reports 1. The master of a catching fishing vessel referred to in Article 12 shall send to the competent authorities of his flag Member State a catch report stating the quantities of bluefin tuna caught by his vessel, including zero catch returns. 2. The catch report shall for the first time be transmitted at the latest at the end of the 10 days after the entry into Eastern Atlantic and Mediterranean Sea or after the beginning of the fishing trip. In the case of joint operations the master of the catching vessel shall indicate, for each catch, for which vessel or vessels the catches shall be counted against the quota of the flag State(s). 3. From 1 June of each year, the master of a fishing vessel shall transmit the catch report on the quantity of bluefin tuna, including zero catch returns, on a five-day basis. 4. Each Member State shall, upon receipt, forward catch reports by electronic or other means to the Commission. The Commission shall promptly forward that information to the ICCAT Secretariat. 5. Member States shall inform the Commission, in computer-readable form, before the 15th day of each month, of the quantities of bluefin tuna caught in the Eastern Atlantic and Mediterranean Sea which have been landed, trans-shipped, trapped or caged by the vessel flying their flag during the preceding month. The Commission shall promptly forward that information to the ICCAT Secretariat. Article 18 Landings 1. By way of derogation from Article 7 of Regulation (EEC) No 2847/93, the master of a Community vessel referred to in Article 12 of this Regulation or his representative shall notify the competent authority of the Member State (including the flag Member State) or the CPC whose ports or landing facility they wish to use at least four hours before the estimated time of arrival at the port, of the following: (a) estimated time of arrival; (b) estimated quantity of bluefin tuna retain on board; (c) information on the zone where the catches were taken. 2. In the case of a landing in a designated port of a Member State other than the flag Member State, the relevant authority of that Member State shall send a record of the landing to the flag authority of the vessel, within 48 hours of the end of the landing. 3. This provision shall not apply to landings by bait boats, trolling boats and pelagic trawlers having caught bluefin tuna in the Eastern Atlantic. Article 19 Trans-shipment 1. By way of derogation from Article 11 of Regulation (EEC) No 2847/93 trans-shipment at sea of bluefin tuna in the Eastern Atlantic and Mediterranean Sea shall be prohibited, except for large-scale tuna longline fishing vessels operating in accordance with ICCAT Recommendation 2005[06] establishing a programme for trans-shipment for large-scale tuna longline fishing vessels, as amended. 2. Prior to entry into any port, the master of the receiving vessel (catching vessel or processing vessel) or his representative, shall provide the competent authorities of the Member State whose port he wants to use at least 48 hours before the estimated time of arrival with the following: (a) estimated time of arrival; (b) estimated quantity of bluefin tuna retained on board; (c) information on the geographical areas where the catches of bluefin tuna to be transshipped were taken; (d) the name of the catching vessel which delivers the bluefin tuna and its number in the ICCAT record of authorised fishing vessels for bluefin tuna; (e) the name of the receiving vessel, its number in the ICCAT record of authorised fishing vessels for bluefin tuna; (f) the tonnage of bluefin tuna to be trans-shipped. 3. Catching fishing vessels shall not be allowed to trans-ship, unless they have obtained prior authorisation from their flag State. 4. The master of the catching vessel shall, before the trans-shipment starts, inform its flag State of the following: (a) the quantities of bluefin tuna to be trans-shipped; (b) the date and port of the trans-shipment; (c) the name, registration number and flag of the receiving vessel and its number in the ICCAT record of authorised fishing vessels for bluefin tuna; (d) the geographical area of the tuna catches. 5. The competent authority of the Member State in which port the trans-shipment takes place shall: (a) inspect the receiving vessel on arrival and check the cargo and documentation related to the trans-shipment operation; (b) send a record of the transshipment to the flag State authority of the catching vessel, within 48 hours of the end of the trans-shipment. 6. The master of a Community vessel referred to in Article 12 shall complete and transmit the ICCAT trans-shipment declaration to the competent authorities of the Member State whose flag the vessels are flying. The declaration shall be transmitted no later than 15 days after the date of trans-shipment in port in accordance with the format set out in Annex III. Article 20 Caging operations 1. The Member State under whose jurisdiction the fattening or farming farm for bluefin tuna is located shall submit within one week of the completion of the caging operation a caging report, validated by an observer, to the Member State or CPC whose flag vessels have fished the tuna and to the Commission. The Commission shall promptly forward that information to the ICCAT Secretariat. This report shall contain the information included in the caging declaration as referred to in Article 4b of Regulation (EC) No 1936/2001. 2. When the fattening or farming farms are located on the high seas, paragraph 1 shall apply, mutatis mutandis, to Member States where the natural or legal persons responsible for fattening or farming farms are established. 3. Before any transfer into cage, the flag Member State or the flag CPC of the catching vessel shall be informed by the competent authority of the fattening or farming farm Member State of the transfer into cage of quantities caught by fishing vessels flying its flag. The flag Member State of the catching vessel shall request the competent authority of the fattening or farming farm Member State to proceed to the seizure of the catches and the release of the fish into the sea if it considers on receipt of that information that: (a) the fishing vessel declared to have caught the fish had insufficient individual quota for bluefin tuna put into the cage; (b) the quantity of fish has not been duly reported and not taken into account for the calculation of any quota that may be applicable; or (c) the fishing vessel declared to have caught the fish is not authorised to fish for bluefin tuna. 4. The master of a Community fishing vessel shall complete and transmit to the flag Member State or to the flag CPC the ICCAT transfer declaration not later than 15 days after the date of transfer to tug vessels or to the cage, in accordance with the format set out in Annex III. The transfer declaration shall accompany the transferred fish during transport to the cage. Article 21 Trap activities 1. Catches by trap shall be recorded after the end of every fishing operation in tuna traps and shall be transmitted by electronic means or other means within 48 hours of the end of every fishing operation to the competent authority of the Member State where the trap is located. 2. Each Member State shall, upon receipt, forward the catch record by electronic means to the Commission. The Commission shall promptly forward the information to the ICCAT Secretariat. Article 22 Control in port or in farm 1. Member States shall take the necessary measures to ensure that all vessels referred to in the ICCAT record of vessel authorised to fish for bluefin tuna entering a designated port to land and/or tranship bluefin tuna caught in the Eastern Atlantic and Mediterranean Sea are submitted to a control in port. 2. Member States shall take the necessary measures to control each caging operation in the fattening or farming farms falling within their jurisdiction. 3. When the fattening or farming farms are located on the high seas, paragraph 2 shall apply, mutatis mutandis, to Member States where the natural or legal persons responsible for the fattening or farming farm are established. Article 23 Cross-check 1. Member States shall verify, including by using VMS (vessel monitoring system) data, the submission of logbooks and relevant information recorded in the logbooks of their vessels in the transfer/trans-shipment document and in the catch documents. 2. The Member States shall carry out administrative cross-checks on all landings, all trans-shipments or caging between the quantities by species recorded in the vessels logbook or quantities by species recorded in the trans-shipment declaration and the quantities recorded in the landing declaration or caging declaration, and any other relevant document, such as invoice and/or sales notes. Article 24 ICCAT scheme of joint international inspection 1. The ICCAT scheme of joint international inspection adopted by ICCAT at its Fourth Regular Meeting (Madrid, November 1975) and set out in Annex IV to this Regulation shall apply in the Community. 2. Member States whose fishing vessels are authorised to fish bluefin tuna in the Eastern Atlantic and Mediterranean Sea shall assign inspectors and carry out inspections at sea under the Scheme. 3. The Commission or a body designated by it may assign Community inspectors to the Scheme. 4. The Commission or a body designated by it shall coordinate the surveillance and inspection activities for the Community. It may draw up, in concert with the Member States concerned, joint inspection programmes for that purpose which will enable the Community to fulfil its obligation under the Scheme. The Member States whose vessels are engaged in fishery on bluefin tuna shall adopt the necessary measures to facilitate the implementation of these programmes particularly as regards the human and material resources required and the periods and zones when these are to be deployed. 5. Member States shall inform the Commission by 1 April of each year of the names of the inspectors and the inspection vessels they are intending to assign to the Scheme during the following year. Using this information the Commission shall draw up, in collaboration with the Member States, a forward plan for Community participation in the Scheme each year, which it shall send to the ICCAT Secretariat and the Member States. Article 25 Observer programme 1. Each Member State shall ensure observer coverage on its fishing vessels over 15 m in length for at least: (a) 20 % of its active purse seine vessels. In the case of joint fishing operations, an observer shall be present during the fishing operation; (b) 20 % of its active pelagic trawlers; (c) 20 % of its active longline vessels; (d) 20 % of its active bait boats; (e) 100 % during the harvesting process for tuna traps. The observer tasks shall be, in particular, to: (a) monitor a vessels compliance with this Regulation; (b) record and report upon the fishing activity; (c) observe and estimate catches and verify entries made in the logbook; (d) sight and record vessels which may be fishing contrary to ICCAT conservation measures. In addition, the observer shall carry out scientific work, such as collecting Task II data as defined by ICCAT, when required by ICCAT, based on the instructions from the Standing Committee on Research and Statistics of ICCAT. 2. Each Member State within whose jurisdiction the fattening or farming farm for bluefin tuna is located shall ensure an observer presence during all transfer of bluefin tuna to the cages and all harvesting of fish from the farm. The observer tasks shall be, in particular, to: (a) observe and monitor farming operation compliance in accordance with Article 4a, 4b and 4c of Regulation (EC) No 1936/2001; (b) validate the caging report referred to in Article 20 of this Regulation; (c) carry out such scientific work, for example collecting samples, as required by the CAT based on the instructions from the Standing Committee on Research and Statistics of ICCAT. Article 26 Enforcement 1. Member States shall take enforcement measures with respect to a fishing vessel flying their flag, where it has been established, in accordance with their law that the vessel does not comply with Articles 4, 5, 7, 14, 15, 16, 17 and 19. The measures may include, in particular, depending on the gravity of the offence and in accordance with their national law: (a) fines; (b) seizure of illegal fishing gear and catches; (c) sequestration of the vessel; (d) suspension or withdrawal of authorisation to fish; (e) reduction or withdrawal of the fishing quota, if applicable. 2. Each Member State within whose jurisdiction the bluefin tuna farm is located shall take enforcement measures with respect to that farm, where it has been established, in accordance with its law that the farm does not comply with Articles 20 and 25(2) of this Regulation and Articles 4a, 4b and 4c of Regulation (EC) No 1936/2001. The measures may include in particular depending on the gravity of the offence and in accordance with the national law: (a) fines; (b) suspension or withdrawal from the fattening farms register; (c) prohibition of caging or marketing quantities of bluefin tuna. Article 27 Market measures 1. Community trade, landing, imports, exports, placing in cages for fattening or farming, re-exports and trans-shipments of Eastern Atlantic and Mediterranean bluefin tuna (thunnus thynnus) that are not accompanied by accurate, complete and validated documentation required by this Regulation shall be prohibited. 2. Community trade, imports, landings, placing in cages for fattening or farming, processing, exports, re-exports and the trans-shipment of Eastern Atlantic and Mediterranean bluefin tuna (thunnus thynnus) caught by fishing vessels whose flag State does not have a quota, catch limit or allocation of fishing effort for Eastern Atlantic and Mediterranean bluefin tuna, under the terms of ICCAT management and conservation measures, or when the flag States fishing possibilities are exhausted, shall be prohibited. Based on the information received by the ICCAT Secretariat, the Commission shall inform all the Member States that a quota of a CPC is exhausted. 3. Community trade, imports, landings, processing, exports from fattening or farming farms that do not comply with ICCAT Recommendation 2006[07] on bluefin tuna farming shall be prohibited. Article 28 Conversion factors The conversion factors adopted by the Standing Committee on Research and Statistics of ICCAT shall apply to calculate the equivalent round weight of the processed bluefin tuna. Article 29 Financing For the purpose of Article 21(a)(i) of Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (9) and until 31 December 2014 the multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean shall be deemed to be a recovery plan within the meaning of Article 5 of Regulation (EC) No 2371/2002. CHAPTER V FINAL PROVISIONS Article 30 Amendments to Regulation (EC) No 520/2007 Regulation (EC) No 520/2007 is amended as follows: 1. Articles 6 and 11 shall be deleted; 2. in Annex IV, the entry concerning bluefin tuna shall be deleted. Article 31 Entry into force and application This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. However, Article 29 shall apply from 13 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) Opinion of 15 November 2007 (not yet published in the Official Journal). (2) OJ L 162, 18.6.1986, p. 33. (3) OJ L 151, 13.6.2007, p. 1. (4) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (5) OJ L 123, 12.5.2007, p. 3. (6) OJ L 5, 9.1.2004, p. 25. Regulation as amended by Regulation (EC) No 1799/2006 (OJ L 341, 7.12.2006, p. 26). (7) OJ L 263, 3.10.2001, p. 1. Regulation as amended by Regulation (EC) No 869/2004 (OJ L 162, 30.4.2004, p. 8). (8) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1098/2007 (OJ L 248, 22.9.2007, p. 1). (9) OJ L 223, 15.8.2006, p. 1. ANNEX I Specific conditions applying to bait boat, trolling boat and pelagic trawler fisheries in the Eastern Atlantic 1. (a) Each Member State shall ensure that vessels to which a special fishing permit has been issued are included in a list containing their name and Community fleet register number (CFR) as defined in Annex I to Commission Regulation (EC) No 26/2004. Member States shall issue the special fishing permit only when a vessel has been entered into the ICCAT record of vessels authorised to fish for bluefin tuna; (b) by 1 April 2008, each Member State shall send to the Commission the list referred to in point (a) and all subsequent amendments in a computer-readable form; (c) amendments to the list referred to in point (a) shall be transmitted to the Commission at least five days prior to the date that the vessel newly inserted in that list enters the Eastern Atlantic. The Commission shall promptly forward amendments to the ICCAT Secretariat. 2. (a) It shall be prohibited to land and/or tranship from vessels referred to in paragraph 1 of this Annex any quantity of bluefin tuna fished in the Eastern Atlantic at any place other than ports designated by Member States or by CPCs; (b) Member States shall designate a place used for landing or a place close to the shore (designated ports) where landing or transshipment operations of bluefin tuna are permitted; (c) Member States shall transmit to the Commission no later than 1 April of each year a list of designated ports. The Commission shall send this information to the ICCAT Executive Secretariat before 15 April of each year. Any subsequent changes to the list shall be notified to the Commission for transmission to the ICCAT Executive Secretariat, at least 15 days before the change comes into force. 3. By way of derogation from the provision of Article 7 of Regulation (EEC) No 2847/93, the master of a Community vessel referred to in paragraph 1 and 2 of that Article or his representative must notify the competent authority of the Member State (including the competent authority of their flag State) or of the CPC in whose ports or landing facility they whish to use at least four hours before the estimated time of arrival at the port, of the following: (a) estimated time of arrival; (b) estimate of quantity of bluefin tuna retain on board; (c) information on the zone where the catches were taken. 4. Each Member State shall implement a catch reporting regime that insures effective monitoring of the utilisation of each vessels quota. 5. Bluefin tuna catches may not be offered for retail sale to the final consumer, irrespective of the marketing method, unless appropriate marking or labelling indicates: (a) the species, fishing gear used; (b) the catch area and date. 6. Member States whose bait boats are authorised to fish for bluefin tuna in the Eastern Atlantic shall institute tail tag requirements as follows: (a) Tail tags must be affixed on each bluefin tuna immediately upon offloading; (b) Each tail tag shall have a unique identification number and be included on bluefin tuna statistical documents and written on the outside of any package containing tuna. ANNEX II Specification for logbooks Minimum specifications for logbooks: 1. The logbook must be numbered by sheets. 2. The logbook must be filled every day (midnight) or before port arrival. 3. The logbook must be completed in case of at sea inspections. 4. One copy of the sheets must remain attached to the logbook. 5. Logbooks must be kept on board to cover a period of one year operation. Minimum standard information for logbooks: 1. master's name and address; 2. dates and ports of departure, dates and ports of arrival; 3. vessel name, register number, ICCAT number and IMO number (if available). In case of joint fishing operations, vessel names, register numbers, ICCAT numbers and IMO numbers (if available) of all the vessels involved in the operation; 4. fishing gear: (a) type FAO code; (b) dimension (length, mesh size, number of hooks, ¦); 5. operations at sea with one line (minimum) per day of trip, providing: (a) activity (fishing, steaming, ¦); (b) position: exact daily positions (in degree and minutes), recorded for each fishing operation or at noon when no fishing has been conducted during this day; (c) record of catches; 6. species identification: (a) by FAO code; (b) round (RWT) weight in kg per day; 7. master's signature; 8. observer's signature (if applicable); 9. means of weight measure: estimation, weighing on board; 10. the logbook is kept in equivalent live weight of fish and mentions the conversion factors used in the evaluation. Minimum information in case of landing, transshipment/transfer: 1. dates and port of landing/transshipment/transfer; 2. products: (a) presentation; (b) number of fish or boxes and quantity in kg; 3. Signature of the master or vessel agent. ANNEX III ICCAT transfer/transhipment declaration In case of transfer of live fish indicate number of unit and live weight Obligations in case of transfer/transhipment: 1. The original of the transfer/transhipment declaration must be provided to the recipient vessel tug/processing/transport). 2. The copy of the transfer/transhipment declaration must be kept by the correspondent catching fishing vessel. 3. Further transfers or transhipping operations shall be authorised by the relevant CP which authorised the vessel to operate. 4. The original of the transfer/transhipment declaration has to be kept by the recipient vessel which holds the fish, up to the farm or the landing place. 5. The transfer or transhipping operation shall be recorded in the log book of any vessel involved in the operation. ANNEX IV ICCAT scheme of joint international inspection The Commission agreed at its Fourth Regular Meeting (Madrid, November 1975) that: pursuant to paragraph 3 of Article IX of the Convention, the ICCAT Commission recommends the establishment of the following arrangements for international control outside the waters under national jurisdiction for the purpose of ensuring the application of the Convention and the measures in force thereunder: 1. control shall be carried out by inspectors of the fishery control services of Contracting Governments. The names of the inspectors appointed for that purpose by their respective governments shall be notified to the ICCAT Commission; 2. ships carrying inspectors shall fly a special flag or pennant approved by the ICCAT Commission to indicate that the inspector is carrying out international inspection duties. The names of the ships so used for the time being, which may be either special inspection vessels or fishing vessels, shall be notified to the ICCAT Commission, as soon as may be practical; 3. each inspector shall carry an identity document supplied by the authorities of the flag State in a form approved by the ICCAT Commission and giving him an appointment stating that he has authority to act under arrangements approved by the ICCAT Commission; 4. subject to the arrangements agreed under paragraph (9), a vessel employed for the time being in fishing for tuna or tuna-like fishes in the Convention Area outside the waters within its national jurisdiction shall stop when given the appropriate signal in the International Code of Signals by a ship carrying an inspector unless it is actually carrying out fishing operations, in which case it shall stop immediately once it has finished such operations. The master (1) of the vessel shall permit the inspector, who may be accompanied by a witness, to board it. The master shall enable the inspector to make such examination of catch or gear and any relevant documents as the inspector deems necessary to verify the observance of the ICCAT Commissions recommendations in force in relation to the flag State of the vessel concerned and the inspector may ask for any explanations that he deems necessary; 5. on boarding the vessel an inspector shall produce the document described in point (3). Inspections shall be made so that the vessel suffers the minimum interference and inconvenience and the quality of the fish does not deteriorate. An inspector shall limit his enquiries to the ascertainment of the observance of the ICCAT Commissions recommendations in force in relation to the flag State of the vessel concerned. In making his examination an inspector may ask the master for any assistance he may require. He shall draw up a report of his inspection in a form approved by the ICCAT Commission. He shall sign the report in the presence of the master of the vessel who shall be entitled to add or have added to the report any observations which he may think suitable and must sign such observations. Copies of the report shall be given to the master of the vessel and to the inspectors government, which shall transmit copies to the appropriate authorities of the flag State of the vessel and to the ICCAT Commission. Where any infringement of the recommendations is discovered the inspector should, where possible, also inform the competent authorities of the flag State, as notified to the ICCAT Commission, and any inspection ship of the flag State known to be in the vicinity; 6. resistance to an inspector or failure to comply with his directions shall be treated by the flag State of the vessel in a manner similar to resistance to any inspector of that State or a failure to comply with his directions; 7. inspector shall carry out their duties under these arrangements in accordance with the rules set out in this recommendation but they shall remain under the operational control of their national authorities and shall be responsible to them; 8. Contracting Governments shall consider and act on reports of foreign inspectors under these arrangements on a similar basis in accordance with their national legislation to the reports of national inspectors. The provisions of this paragraph shall not impose any obligation on a Contracting Government to give the report of a foreign inspector a higher evidential value than it would possess in the inspectors own country. Contracting Governments shall collaborate in order to facilitate judicial or other proceedings arising from a report of an inspector under these arrangements; 9. (a) Contracting Governments shall inform the ICCAT Commission by 1 March each year of their provisional plans for participation in these arrangements in the following year and the Commission may make suggestions to Contracting Governments for the coordination of national operations in this field including the number of inspectors and ships carrying inspectors; (b) the arrangements set out in this recommendation and the plans for participation shall apply between Contracting Governments unless otherwise agreed between them, and such agreement shall be notified to the ICCAT Commission: Provided however, that implementation of the scheme shall be suspended between any two Contracting Governments if either of them has notified the ICCAT Commission to that effect, pending completion of an agreement; 10. (a) the fishing gear shall be inspected in accordance with the regulations in force for the subarea in which the inspection takes place. The inspector will state the nature of this violation in this report; (b) inspectors shall have the authority to inspect all fishing gear in use or that fishing gear on deck ready for use; 11. the inspector shall affix an identification mark approved by the ICCAT Commission to any fishing gear inspected which appears to be in contravention of the ICCAT Commissions recommendations in force in relation to the flag State of the vessel concerned and shall record this fact in his report; 12. the inspector may photograph the gear in such a way as to reveal those features which in his opinion are not in conformity with the regulation in force, in which case the subjects photographed should be listed in the report and copies of the photographs should be attached to the copy of the report to the flag State; 13. the inspector shall have authority, subject to any limitations imposed by the ICCAT Commission, to examine the characteristics of catches, to establish whether the ICCAT Commissions recommendations are being complied with. He shall report his findings to the authorities of the flag State of the inspected vessel as soon as possible. (Biennial Report 1974-75, Part II). ICCAT pennant: (1) Master refers to the individual in charge of the vessel.